DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCalla et al. (US 2018/0175459).
Regarding claims 1 and 15, McCalla discloses a lithium ion battery comprising:
a cathode;
an anode;
a separator between the cathode and anode; and
an electrolyte contacting the cathode, anode, and separator (para 0029).
 In certain embodiments, the separator includes cellulose nanofibers (para 0065). The DSC limitation of no exothermic peak from about 150-200oC will be inherently met based on the separator including cellulose. See MPEP 2112.01.
Regarding claim 2, based on similar materials, the recited crystalline index would be inherently present. See MPEP 2112.01.
Regarding claim 3, based on similar materials, the cellulose separator will exhibit comparable results. See MPEP 2112.01.
Regarding claims 4-9, McCalla discloses the electrolyte includes LiTFSI (0.9 M) and LiBOB (0.2 M) (para 0073, para 0080).
Regarding claims 10 and 11, McCalla discloses organic solvents including EC (para 0082-0084).
Regarding claims 19, McCalla discloses the negative electrode material includes graphite (para 0054-0055).
Regarding claim 20, McCalla discloses exposure to a temperature of 135oC for two hours (para 0246) with the results summarized in the Figure and Tables. Given the above and the materials of construction, the recited voltage after heat exposure to 170oC for 1 hour would be inherently met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-8, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (US 2018/0034027) in view of evidentiary reference to Mamycheva (Sources of Glass Transition Temperature Variation in Poly(methylmethacrylate)/Cellulose Composites, June 2018).
Regarding claims 1 and 15, Shang teaches a composite separator for a lithium ion battery comprising:
a cathode;
an anode;
a composite separator; and
an electrolyte permeating into the composite separator (para 0008).
The composite separator comprises a non-woven fabric and a heat-resistant polymer (abstract). The non-woven fabric may be cellulose nanofiber and is heat-resistant to over 150oC (para 0044). The gel polymer may be PMMA, PVdF-HFP, PAN, or PEO (para 0037). Both components being “heat-resistant”, would satisfy the DSC limitation of no exothermic peak from about 150-200oC. Evidentiary reference to Mamycheva shows no exothermic peak from about 150-200oC for PMMA/cellulose composites (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a cellulose nanofiber from the list recited for making the composite separator.
Regarding claim 2, based on similar materials, the recited crystalline index would be inherently present. See MPEP 2112.01.
Regarding claim 3, Mamycheva shows multiple images where samples do not appear carbonized.
Regarding claims 4-8, Shang teaches lithium trifluoromethanesulfonate and lithium bis(oxalatoborate) (para 0061).
Regarding claims 10 and 11, Shang teaches cyclic carbonates including EC and PC (para 0061).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (US 2018/0034027) OR McCalla et al. (US 2018/0175459) in view of Goi et al. (JP 2013-251236), machine translation.
Regarding claim 12, Shang nor McCalla teach carboxyl-containing cellulose nanofibers.
Goi, directed to a separator made of cellulose fibers, teaches carboxyl-containing cellulose nanofibers (translation bottom p. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use carboxyl-containing cellulose nanofibers which ensures reduced size and weight of the separator (abstract). Moreover, the carboxyl groups aid in proper dispersion (translation, 2nd paragraph, p. 4).
Regarding claim 13, Goi teaches amount of carboxyl groups is in the range of 0.6 to 2.5 mmol/g (translation, 2nd paragraph, p. 4). 
Regarding claim 14, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process .

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shang et al. (US 2018/0034027) in view of Xiao et al. (Scientific Reports 2017).
Regarding claims 16-18, Shang does not expressly teach cathode active materials. 
Xiao, directed to cathode active material for HEV and PHEV, teaches LiNi0.8Co0.15Al0.05O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to the use the above cathode active material in a lithium secondary battery because the lithium oxide considered the most promising of the next generation cathode materials due to its high energy density and low toxicity (abstract).
Regarding claim 20, given the above materials of construction, the recited voltage after heat exposure would be inherently met.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCalla et al. (US 2018/0175459) in view of Xiao et al. (Scientific Reports 2017).
Regarding claims 16-18, McCalla does not teach nickel-rich lithium transition metal oxides. 
Xiao, directed to cathode active material for HEV and PHEV, teaches LiNi0.8Co0.15Al0.05O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to the use the above cathode active material in a lithium secondary battery because the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kang et al. (US 2016/0351874).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CARLOS BARCENA/Primary Examiner, Art Unit 1723